      Case 2:18-cr-00422-DLR Document 487 Filed 03/01/19 Page 1 of 3




 1   KARP & WEISS, P.C.
     3060 North Swan Road
 2   Tucson, Arizona 85712-1225
     Telephone (520) 325-4200
 3   Facsimile (520) 325-4224
 4   Stephen M. Weiss
     PCC No. 61412
 5   State Bar No. 002261
     sweiss@karpweiss.com
 6
     Adam C. Page
 7   PCC No. 66148
     State Bar No. 025015
 8   apage@karpweiss.com
 9   Attorneys for Defendant Joye Vaught
10                      IN THE UNITED STATES DISTRICT COURT
11                           FOR THE DISTRICT OF ARIZONA
12
      UNITED STATES OF AMERICA,
13                                                      CR-18-422-PHX-DLR
      Plaintiff
14
       v.                                              DEFENDANT JOYE VAUGHT’S
15                                                     JOINDER IN DEFENDANT
      MICHAEL LACEY, JAMES LARKIN,                     BRUNST’S OPPOSITION TO
16    SCOTT SPEAR, JOHN “JED” BRUNST,                  GOVERNMENT’S MOTION TO
      DAN HYER, ANDREW PADILLA, and                    DEFER DISCLOSURE OF CARL
17    JOYE VAUGHT                                      FERRER’S JENCKS ACT
                                                       STTEMENTS AND OBJECTION TO
18    Defendants                                       IN CAMERA FILING OF THE SAME
                                                       AND REQUEST FOR DISCLOSURE
19                                                     OF THE SAME (DOC 477)
20

21

22

23
            It is expected that excludable delay under 18 U.S.C. §3161(h)(1) may occur as a

24   result of this Motion or an order based thereon, as explained more fully below.
25
             The Defendant Joye Vaught, by and through her attorney Stephen M. Weiss,
26

27

28
                                                 1
      Case 2:18-cr-00422-DLR Document 487 Filed 03/01/19 Page 2 of 3




 1
     hereby joins in Defendant John Brunst’s Opposition to Government’s Motion to Defer

 2   Disclosure of Carl Ferrer’s Jencks Act Statements and Objection to In Camera Filing of
 3
     the Same, and Request for Disclosure of the Same (Doc 477), and adopts the positions
 4
     set forth in said Motion as if fully set forth herein.
 5

 6            DATED this 1st day of March, 2019.
 7
                                                   KARP & WEISS, P.C.
 8

 9

10                                                 By      /s/ Stephen M. Weiss
                                                          Stephen M. Weiss
11                                                        Attorney for Defendant Vaught
12

13                                CERTIFICATE OF SERVICE
14
              I hereby certify that on this 1st day of March, 2019, I electronically transmitted
15   the foregoing Defendant Joye Vaught’s Joinder in Defendant John Brunst’s Opposition
16
     to Government’s Motion to Defer Disclosure of Carl Ferer’s Jencks Act Statements and
     Objection to In Camera Filing of the Same, and Request for Disclosure of the Same
17   (Doc 477) to the Clerk of the Court by filing with the CM/ECF system and understand a
18
     copy of the filing will be emailed to the following CM/ECF registrants:

19   Honorable Douglas L. Rayes: rayes_chambers@azd.uscourts.gov
20
     Kevin M. Rapp: kevin.rapp@usdoj.gov
21   Margaret Perlmeter: margaret.perlmeter@usdoj.gov
     John J. Kucera: john.kucera@usdoj.gov
22
     Reginald E. Jones: reginald.jones4@usdoj.gov
23   Andrew C. Stone: Andrew.stone@usdoj.gov
     Peter Shawn Kozinets: peter.kozinets@usdoj.gov
24
     Amanda Wick: amanda.wick@usdoj.gov
25   Attorneys for Government
26
     Bruce S. Feder: bf@federlawpa.com
27   James C. Grant: jimgrant@dwt.com
     Michael D. Kimerer: MDK@kimerer.com
28
                                                     2
      Case 2:18-cr-00422-DLR Document 487 Filed 03/01/19 Page 3 of 3




 1
     Michael L. Piccarreta: mlp@pd-law.com
     Paul J. Cambria, Jr.: pcambria@lglaw.com
 2   Robert Corn-Revere: bobcornrevere@dwt.com
     Rhonda Neff: rneff@kimerer.com
 3
     Erin E. McCampbell: emccampbell@lglaw.com
 4   Thomas Henry Bienert, Jr.: tbienert@bmkattorneys.com
     Daniel James Quigley: quigley@djqplc.com
 5
     Anthony R. Bisconti: tbisconti@bmkattorneys.com
 6   Kenneth M. Miller: kmiller@bmkattorneys.com
     Whitney Z. Bernstein: wbernstein@bmkattorneys.com
 7
     Ariel A. Neuman: aan@birdmarella.com
 8   Gary S. Lincenberg: gsl@birdmarella.com
     Gope K. Panchapakesan: gkp@birdmarella.com
 9
     Attorneys for Defendants
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              3
